Case 6:20-cv-00193-RBD-LRH Document1 Filed 03/04/20 Page 1 of 6 PagelD 1

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

UNITED STATES DISTRICT COURT

for the

Middle District of Florida

Orlando Division

Vickie Unrue

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint,
Ifthe names of all the plaintiffs cannot fit in the space above,
please write "see attached" in the space and attach an additional
page with the full list of names.)

-\-

Jim Bridenstine, Acting Administrator, NASA

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

eee eee ee eS

Case No. | X0-c/~ | Q 3-Or\ -37 Le H

Jury Trial:

 

(to be filled in by the Clerk's Office)

Po
(check one) Yes CJ No>

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County

State and Zip Code
Telephone Number

E-mail Address

B. The Defendant(s)

Vickie Unrue

 

5727 Bay Village Drive

 

Athens, Limestone County

 

AL, 35611

 

(321) 289-2105

 

vunrue@gmail.com

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 6:20-cv-00193-RBD-LRH Document1 Filed 03/04/20 Page 2 of 6 PagelD 2

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1

 

 

 

 

Name Jim Bridenstine

Job or Title (if known) Acting Administrator

Street Address John F. Kennedy Space Center, Attention Lega
City and County Kenndey Space Center (Brevard)

State and Zip Code FL, 32899

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code
Telephone Number

 

 

E-mail Address (if known)

 

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number

 

 

 

 

 

 

E-mail Address (if known)

 

Page 2 of 6
Case 6:20-cv-00193-RBD-LRH Document 1 Filed 03/04/20 Page 3 of 6 PagelD 3

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Kennedy Space Center
Street Address Kennedy Space Center
City and County Kennedy Space Center (Brevard County)
State and Zip Code FL, 32899
Telephone Number
Il. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

O

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note. In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in

Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

Rehabilitation Act, Section 501, codified at 29 USC 791; and Section 505, codified at 29 USC
794a,

Relevant state law (specify, if known):

Relevant city or county law (specify, if known):

 

Page 3 of 6
Case 6:20-cv-00193-RBD-LRH Document 1 Filed 03/04/20 Page 4 of 6 PagelD 4

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Il.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Failure to hire me.

Termination of my employment.

Failure to promote me

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

UXXWOOO

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
May 2014, and other dates in the ROI

 

 

 

 

C. I believe that defendant(s) (check one):
C] is/are still committing these acts against me.
Xx] is/are not still committing these acts against me.
D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race
color
gender/sex
religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

WOOOOOd

disability or perceived disability (specify disability)
See attached.

 

E. The facts of my case are as follows. Attach additional pages if needed.

Page 4 of 6
Case 6:20-cv-00193-RBD-LRH Document1 Filed 03/04/20 Page 5 of 6 PagelID 5

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

On August 7, 2014, Complainant filed an EEO complaint alleging that the Agency discriminated against
her on the bases of disability (severe arthritis, limited mobility) when:

1. On May 16, 2014, her supervisor denied her request to telework; and

2. She was subjected to retaliation (prior EEO activity) when her supervisor denied her May 16,
2014, request to telework.

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)

Exhaustion requirements have been met. They are different for federal employees. See attached.

B. The Equal Employment Opportunity Commission (check one):
C] has not issued a Notice of Right to Sue letter.
CT] issued a Notice of Right to Sue letter, which I received on (date)

(Note. Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

C] 60 days or more have elapsed.
C] less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 6:20-cv-00193-RBD-LRH Document 1 Filed 03/04/20 Page 6 of 6 PagelD 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

VI.

Actual damages, compensatory damages, equitable relief, declaratory relief, injunctive relief , attorneys fees, and
an other relief avaialble under law.

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law: (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

| agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3/3/2020

 

Signature of Plaintiff ent ae Vb Kre

Printed Name of Plaintiff Vickie Unrue

 

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

 

 

Street Address
State and Zip Code
Telephone Number
E-mail Address

 

Page 6 of 6
